DYKMAN, J.
(dissenting). The legislative debate over whether to legalize tavern gambling on video poker games must now change. Today's decision has protected those machines from seizure. Following the majority's *234decision, roulette wheels and blackjack tables will also be immune from seizure, though openly used for gambling. I do not join that decision.
The definition of a gambling machine found in sec. 945.01(3)(a), Stats., is broad, and requires only a contrivance which accepts a consideration and offers a chance at a prize. Even machines which take some skill are outlawed. There are some exceptions which permit bingo games, raffles, lotteries, races and crane games. Still, consideration, chance and prize are the three factors which define a gambling machine.
The majority concludes that a video poker game, played with the purpose and expectation of winning money, is not a gambling machine. It does so by finding that Paepke's video poker machines do not provide a player with the opportunity to obtain a reward. This is a curious finding because the very purpose behind the machine is to induce people to insert coins with the hope that their score will be high enough to entitle them to a cash prize from the bartender. Paepke does not differ with this description of how the machine is played. Indeed, in the trial court, his attorney said: "Furthermore, it does not appear from the reading of [sec.] 945.01(3) [, Stats.,] that a gambling machine, and I would submit that this is a gambling machine and would qualify under that, is illegal." (Emphasis added.) Thus, not even Paepke believes the majority's theory that his video poker game does not provide a player with the opportunity to obtain a reward.
Gambling machines are not the only items that the legislature has defined by the use to which they are put. Many persons possess crowbars. It is only when one possesses these items with the intent to use them to commit a burglary that they become burglarious tools. *235Section 943.12, Stats. There is no way to know whether a crowbar is a burglarious tool by observing it.
The legislature has defined some motor vehicles in part by the use to which they are put. State v. Okray Produce Co., 132 Wis. 2d 145, 150, 389 N.W.2d 825, 827 (Ct. App. 1986). Thus, a "potato box vehicle" did not need to be licensed, not because of what it looked like, but because of the use to which it was put. Id. at 149-51, 389 N.W.2d at 827-28.
There is no reason why the legislature could not define a gambling machine in part by the use to which it is put. Were Paepke's video poker machine installed in an arcade where patrons would attempt to obtain high scores for the fun of doing so, the machine would not be a gambling machine. But installed in a place where a bartender pays its users for high scores makes it a gambling machine.
The other reason given by the majority for its holding is its fear that pool tables and dart boards would become gambling machines. This fear is unfounded. The clause "the award of which is determined by chance, even though accompanied by some skill" means that "[c]hance rather than skill must therefore be the dominant factor controlling the award . . .." State v. Dahlk, 111 Wis. 2d 287, 296, 330 N.W.2d 611, 617 (Ct. App. 1983). One who believes pool is a game of chance should play a few games with Minnesota Fats. Darts is little different.
The mischief that will be caused by the majority opinion is considerable even though persons who participate in commercial gambling may still be prosecuted. Section 945.03, Stats. Roulette wheels, blackjack and craps tables, baccarat and keno games are all like video poker games in that human intervention is necessary to pay the prize or award. That is the factor that the major*236ity believes is dispositive in determining whether a device is a gambling machine. Despite the legislature's inclusion in sec. 945.01(3), Stats., of the phrase "whether or not the prize is automatically paid by the machine," the majority has concluded that unless a machine dispenses money to a winning player, it is not a gambling machine. What has happened is that now, the only machines that will fit the majority's definition of "gambling machine" will be slot machines, or "one-armed bandits." That may be what comes to mind when one hears the words "gambling machine," but it is certainly not what sec. 945.01(3) requires.
Were I writing for the majority, I would conclude that given the facts of this case, Paepke's video poker machine is a gambling machine. Were it necessary, I would add a footnote stating that despite that conclusion, Wisconsin's pool tables and dart boards were not at risk.